Citation Nr: 0105377	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-04 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a left 
nephrectomy.

2.  Entitlement to service connection for a growth on the 
right kidney, claimed as due to radiation exposure in 
service.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from September 1953 to August 
1957, from February 1958 to August 1967, and from August 1971 
to February 1978.

Upon separation from service, the veteran claimed service 
connection for a number of disorders, including a left 
nephrectomy performed while he was in service.  When he 
reported for a May 1978 examination, he withdrew all of the 
service-connection claims except that for the left 
nephrectomy.  Nevertheless, an August 1978 rating decision 
granted service connection for bilateral herniorrhaphy.  That 
rating decision also denied service connection for a left 
nephrectomy.  The veteran was notified of the adverse 
decision by a letter later that month.  He did not appeal the 
adverse decision, and it became final.

In May 1998, the veteran claimed service connection for a 
left nephrectomy and for an unrelated disorder secondary to 
radiation exposure in service.  In a statement accompanying 
the claim, he said that, at the time of his left nephrectomy, 
a growth was found on his right kidney; he also asked for 
consideration of service connection for a growth on the right 
kidney due to radiation exposure in service.  This appeal 
comes to the Board of Veterans' Appeals (Board) from November 
and December 1998 rating decisions by the Columbia, South 
Carolina, Regional Office (RO).  The November rating decision 
denied service connection for a left nephrectomy due to 
radiation exposure in service, while the December rating 
decision denied service connection for a growth on the right 
kidney claimed as due to radiation exposure in service.

As these claims developed procedurally, it became clear that 
the veteran was not claiming that a left kidney disorder was 
caused by radiation exposure in service; rather, as noted by 
his representative in a June 2000 Written Brief Presentation, 
he was seeking to reopen his previously-denied claim of 
direct service connection, on a non-radiation basis, for the 
left nephrectomy.  Such an attempt to reopen would require a 
determination as to whether there is new and material 
evidence in the matter.  For that reason, we have styled the 
current issue with regard to the left kidney as set forth on 
the first page of this decision.

Also, in argument submitted in October 1999 on a VA Form 9, 
the veteran contended that opinions of the VA General 
Counsel, issued since his claim for service connection for a 
left nephrectomy was denied in 1978, were relevant to that 
claim.  Indeed, he seemed to contend that the opinions he 
cited constituted a new basis for a claim for service 
connection for a left nephrectomy.  With regard to those 
contentions, the veteran and the RO are referred, for 
guidance, to Spencer v. Brown, 4 Vet.App. 283 (1993), aff'd, 
17 F.3d 368 (Fed. Cir. 1994), cert. denied, 513 U.S. 810 
(1994) (when a statute creates a new basis or liberalizes the 
requirements for a benefit, a claim under the new law is a 
new claim separate and distinct from one previously and 
finally denied, and de novo review of such a claim is 
required even though new and material evidence has not been 
submitted); cf. Ashford v. Brown, 10 Vet.App. 120 (1997) (a 
Department of Veterans Benefits circular, establishing 
procedures for addressing certain claims, does not constitute 
a liberalizing law); and Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998) (a change in the evidentiary standard required to 
rebut a presumption is procedural in nature and does not 
create a new cause of action), aff'g Routen v. Brown, 10 
Vet.App. 183 (1997).

The Board further notes that, in the aforementioned Written 
Brief Presentation of June 2000, the representative asserted 
that the RO had incorrectly adjudicated the veteran's claim 
as to the left nephrectomy, and had "unbelievably botched 
the claim with respect to the right kidney.  An appeal with 
respect to that issue does not appear to have been perfected.  
See 38 C.F.R. § 20.202."  The representative then reiterated 
that "relief is sought only with respect to the left kidney 
removal."  The Board does not endorse the representative's 
comments regarding the RO's action; nevertheless, for the 
reasons discussed below, we conclude that issues as to both 
kidneys are before us on appeal, and that remand for 
readjudication is necessary.


REMAND

I.  Background

The veteran's service medical records include a 1975 VA 
hospital summary that shows he was admitted from 6 to 19 
January.  He had complained of right flank pain and 
hematuria.  An intravenous pyelogram and tomography showed a 
small, shrunken left kidney with nephro- and pyelolithiasis.  
The right kidney was normal but somewhat hypertrophic.  A 
left nephrectomy was performed, and diagnoses on discharge 
included left congenital multicystic kidney with chronic 
pyelonephritis and pyelo- and nephrolithiasis.

As indicated above, upon separation from service, the veteran 
claimed service connection for the left nephrectomy, and the 
claim was denied by an August 1978 rating decision.  He was 
notified of that decision by correspondence later that month.  
He did not appeal the adverse rating decision and it became 
final.

In October 1980, the veteran sought to reopen the claim for 
service connection for a left nephrectomy.  He was advised by 
a November letter that that claim had been previously denied 
and that further action could not be taken unless and until 
new and material evidence were submitted.

In May 1998, the veteran again claimed service connection for 
the left nephrectomy and also claimed service connection for 
an unrelated disorder that he attributed to radiation 
exposure in service.  In a statement that accompanied the 
claim, he said that, when his left kidney was determined to 
be nonfunctional in 1975, a growth was found on his right 
kidney.  He asked that consideration be given to service 
connection for a growth on the right kidney due to radiation 
exposure in service.

A November 1998 rating decision denied service connection for 
a left nephrectomy due to radiation exposure in service, and 
a December 1998 rating decision denied service connection for 
a growth on the right kidney.

In a January 1999 statement, the veteran said that, in May 
1998, he had claimed service connection for a growth on the 
right kidney due to radiation exposure in service, and he 
also claimed service connection for the left nephrectomy, but 
had not claimed that the left nephrectomy was due to 
radiation exposure in service.  In fact, he said, "I 
requested SC for removal of left kidney.  I did not state 
that this was due to radiation exposure."  (Underline in the 
original.)  He said his statement should be considered a 
Notice of Disagreement with the denial of service connection 
for a left nephrectomy.  Conspicuous by its absence, however, 
was any expression of disagreement with the denial of service 
connection for a growth on the right kidney, although he did 
identify both the November and December 1998 decisions, by 
date.

A February 1999 Statement of the Case addressed the two 
issues decided by the November and December 1998 rating 
decisions that the veteran mentioned in his Notice of 
Disagreement:  service connection for a left nephrectomy due 
to radiation exposure and a growth on the right kidney.  On 
page 10 of the Statement of the Case, the RO acknowledged 
that the veteran had not claimed that his left nephrectomy 
was due to radiation exposure in service, but that the claim 
"was considered[,] nevertheless[,] under those provisions."

In a February 1999 Substantive Appeal, VA Form 9, the veteran 
said the only issue he wanted to appeal was service 
connection for the left nephrectomy.  However, he 
specifically stated he did not claim that the left 
nephrectomy had resulted from exposure to ionizing radiation.

At a May 1999 hearing, the Hearing Officer characterized the 
issues as service connection for a left nephrectomy as a 
result of service or as a result of exposure to ionizing 
radiation in service and service connection for a growth on 
the right kidney.  The veteran's representative then argued 
that service connection for a left nephrectomy was warranted 
because it was performed in service and the veteran had no 
kidney trouble prior to service; he also suggested the 
possibility that the left nephrectomy resulted from exposure 
to ionizing radiation in service.  The veteran testified that 
he had not had any kidney trouble prior to service, and that 
he was an onsite participant at Operation Redwing, nuclear 
weapons testing in the Pacific, in 1956.  He said he awoke 
with abdominal pain one night in 1974.  He went to the VA 
hospital and examination revealed a growth on his right 
kidney and a left kidney that was 95 percent nonfunctional.  
With regard to the left kidney, he stated that doctors told 
him it might have been nonfunctional when he was born, but 
they did not know for sure.  In January 1975, the left kidney 
was removed, and he had not had any problems since then, 
although, at one point, he had passed blood in his urine.  
Tests were conducted then, but no cause was found, and the 
problem resolved.  He testified that he had not otherwise had 
trouble with the right kidney.

In a June 1999 Supplemental Statement of the Case, mailed to 
the veteran in July, the issues identified by the Hearing 
Officer included service connection for a left nephrectomy as 
a result of exposure to ionizing radiation.  The decisions 
reached there included denial of service connection for a 
left nephrectomy.  The decision did not mention ionizing 
radiation as the claimed cause of the left kidney disorder.  
In the text, the Hearing Officer noted that, save for the 
veteran's testimony, no new evidence had been submitted since 
the claim for service connection for a left nephrectomy was 
denied in 1978.  However, the Supplemental Statement of the 
Case did not advise the veteran of the law and regulations 
applicable to attempts to reopen previously-denied claims.

In a July 1999 statement filed on a VA Form 9, the veteran 
again said he wanted to appeal the denial of service 
connection for a left nephrectomy.  He contended that he had 
no kidney trouble prior to service, that entrance 
examinations did not note it, and that it first became 
manifest in service.

In an October 1999 statement filed on a VA Form 9, the 
veteran again said he wanted to appeal the denial of service 
connection for a left nephrectomy.  He proceeded to argue, as 
indicated above, the relevance of two opinions of the VA 
General Counsel to the issue he has sought to appeal.

On a January 2000 VA Form 8, Certification of Appeal, the RO 
certified that the issues on appeal were service connection 
for a left nephrectomy due to exposure to ionizing radiation 
in service, and service connection for a growth on the right 
kidney.

In summary, an August 1978 rating decision denied service 
connection for a left nephrectomy.  The veteran was notified 
of that decision and was advised of his right to appeal.  
38 U.S.C.A. § 5104; 38 C.F.R. § 3.103(f).  He did not perfect 
an appeal of the decision within one year of notification 
thereof, so the decision became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104(a), 20.302(a), (b), 20.1103.  In order to 
reopen the claim, the veteran must present new and material 
evidence with respect thereto.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

In May 1998, the veteran sought to reopen the claim for 
service connection for a left nephrectomy.  However, a 
November 1998 rating decision addressed a different issue, 
service connection for a left nephrectomy due to radiation 
exposure in service, and denied a claim that, in essence, had 
never been made.  In a January 1998 statement, the veteran 
took pains to point out that he had not claimed that his left 
nephrectomy was due to radiation exposure.  A February 1999 
Statement of the Case recognized that that was not his claim, 
but that the claim "was considered[,] nevertheless[,] under 
those provisions."  Everything the veteran has said and done 
since May 1998 has been in an effort to reopen his claim for 
service connection for a left nephrectomy, but he has never 
been advised of the procedure, i.e., the need for new and 
material evidence, for doing so.

With regard to the claim for service connection for a growth 
on the right kidney due to radiation exposure, we note that, 
although the veteran reiterated, in his January 1998 
statement, that he had originally claimed that a growth on 
his right kidney was due to radiation exposure, he did not 
there, or in any other document filed since then, express 
disagreement with the denial of that claim.  More to the 
point, in his February 1999 Substantive Appeal, and in 
statements filed on VA Forms 9 in July and October 1999, the 
veteran said that the only issue he wanted to appeal was the 
denial of service connection for his left nephrectomy.  In 
addition, at his May 1999 hearing, he said very little about 
his right kidney, although it was stated to be one of the 
issues under consideration.  Thus, it is certainly arguable 
that the veteran has not sufficiently asserted his case, with 
regard to the issue of service connection for a growth on the 
right kidney, to present a perfected appeal to the Board.  
However, interpreting the veteran's written and oral 
statements liberally, we will accept the issue as on appeal, 
as so treated by the RO, and as stated on the first page of 
this decision. 

We would be remiss if we failed to point out, at least 
parenthetically, that the evidence of record does not show 
that the veteran ever had a growth on his right kidney.  The 
1975 pyelogram and tomography showed that the right kidney 
was somewhat hypertrophic but was otherwise normal.  Perhaps 
doctors told the veteran that his right kidney had "grown" 
(since hypertrophy means enlargement of an organ).  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 802 (28th ed. 1994).  Indeed, 
compensatory hypertrophy refers to growth of an organ that 
results from an increased workload due to a physical defect, 
and the example cited is hypertrophy of one kidney when the 
other is absent or destroyed by disease.  Id.

II.  New and Material Evidence -- Left Kidney

The Board notes that, until very recently, precedent of the 
Court of Appeals for Veterans Claims had mandated a three-
step process to be applied in adjudicating an attempt to 
reopen a previously denied claim.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying 
the decision of the Court of Appeals for the Federal Circuit 
in Hodge v. West, supra.  The procedure therein required was 
- first, it had to be determined whether the appellant had 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim was reopened, it had to 
be determined whether, based upon all the evidence of record, 
the claim, as reopened, was well grounded; third, if the 
claim was well grounded, the merits of the claim had to be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 
2000).

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet.App. 1 
(1995).

The United States Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim must be well grounded.  See Veterans 
Claims Assistance Act of 2000 (VCAA).  Of significance, in 
the present matter, is language in the new statute which 
provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.

Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claim of service connection for a left nephrectomy.  
We now know that, under the VCAA, cited above, well-
groundedness following the reopening of a claim is a moot 
point.  If it is determined that new and material evidence 
has been presented under 38 C.F.R. § 3.156(a), and the 
veteran's claim is reopened, barring a need for any further 
development, a merits analysis must then be undertaken.  

However, we note that the Statements of the Case and Hearing 
Officer Decision provided to the veteran have not set out the 
legal criteria which must be met in order to reopen a claim.  
Accordingly, this issue must be remanded in order for the RO 
to consider the attempt to reopen the claim under 38 C.F.R. § 
3.156(a) (2000).  See Bernard v Brown, 4 Vet.App. 384 (1993).


III.  Service Connection -- Right Kidney

The Board notes that the RO, in its rating decision denying 
service connection for the veteran's claimed right kidney 
disorder, and in the SOCs which were provided to him, 
determined that the claim was not well grounded, since there 
is no medical evidence of a growth on the right kidney.  We 
recognize that the RO was acting pursuant to the law in 
effect at the time of its actions.  Until recently, the RO 
and the Board were required by law to assess every claim, 
before completing an adjudication as to the its merits under 
substantive law, to determine whether it was well grounded.  
If the claim was found not to be well grounded, then the RO 
was obligated to deny the claim and to assist the claimant no 
further in developing additional evidence pertaining to the 
claim, such as providing a VA medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); see Murphy v. Derwinski, 1 
Vet. App. 78, 81-2 (1990); Anderson v. Brown, 9 Vet.App. 542, 
546 (1996).  Indeed, if the claim was not well grounded, the 
Board was without jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).

However, as noted above, Congress has recently passed, and 
the President has signed into law, legislation repealing the 
requirement that a claim be well grounded.  Several bills 
were involved in this process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000.

The VCAA, enacted on November 9, 2000, contains a number of 
new provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  Regarding the requirement of 
the RO to notify the veteran of the status of his claim, the 
law now states:

Upon receipt of a complete or substantially 
complete application, the Secretary shall notify 
the claimant and his representative of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of 
that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, 
is to be provided by the claimant and which 
portion, if any, the Secretary . . . will attempt 
to obtain on behalf of the claimant.

Given this new expression of legislative intent, which 
is effective as to all now-pending claims, the Board is 
of the view that this issue should be remanded for the 
RO to provide the veteran with notice and an 
opportunity to establish, by medical evidence, that he 
has an abnormality of his right kidney, and that it is 
related to his active military service.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should readjudicate the issue of 
whether new and material evidence has been 
submitted to reopen the veteran's claim of 
service connection for a left nephrectomy, 
taking into consideration any provisions of 
the Veterans Claims Assistance Act of 2000 
which are applicable with respect to an 
attempt to reopen a previously finally denied 
claim.

2.  The RO should also readjudicate the 
veteran's claim of entitlement to service 
connection for a growth on the right kidney, 
claimed as due to radiation exposure in 
service, also taking into consideration any 
provisions of the VCAA which are applicable 
with respect to an original claim based upon 
exposure to ionizing radiation exposure.

3.  Upon completion of the action above, and 
any other development deemed appropriate by 
the RO, if any claim determination remains 
adverse to the veteran, he and his 
representative should be furnished an SSOC 
citing all applicable provisions of law not 
already so provided, and concerning all 
evidence added to the record since the last 
previous SSOC.  Thereafter, the veteran and 
his representative should be given an 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


